DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. The amendments filed 12/27/2021 have been entered, wherein claims 6, 7, 11, 22, 23 and 27 are cancelled and claims 9, 10, 16, 25, 26 and 32 are withdrawn. Accordingly, claims 1-5, 8, 12-15, 17-21, 24 and 28-31 have been examined herein. The previous claim objections and 35 USC 112(b) objections have been withdrawn due to applicant’s amendments. This action is Final. 
Claim Rejections - 35 USC § 103
2. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, 12, 17-21, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Broz et al. (US PGPUB 20100258144), hereinafter Broz.
Regarding claim 1, Broz teaches a wafer manufacturing cleaning apparatus including numerous configurations and combinations of the structural and operational features of both the substrate and the cleaning sheet or cleaning surface. 
Specifically, Broz teaches an apparatus comprising: 
a substrate (fig. 7, 10 and 12 form a substrate), the substrate including a notched external edge encircling an outside circumference of the substrate (Because elements 10 and ; and 
a cleaning ring (fig. 7, variant tack area 18), the cleaning ring including a notched internal edge encircling an inside circumference of the cleaning ring (Broz’s embodiment of fig. 7 does not explicitly teach a notched internal edge of the cleaning ring. However, Broz teaches in certain embodiments, as needed, an edge exclusion to expose the wafer bead or protrusion may be incorporated [0066 & 0072]. Additionally, Broz teaches the thickness of the variant tack area 18 is substantially the same as the cleaning polymer area 12 [0068]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Broz to provide a notched internal edge of the variant tack area 18 which corresponds to the notched external edge of the substrate (as interpreted above) but also exposes incorporated protrusions. Doing so would allow Broz’s device to include protrusions for avoiding certain areas of wafer handling hardware but also allow Broz’s device to function as a compact cleaning tool), wherein the cleaning ring is reversibly attached to the substrate via the notched external edge of the substrate and the notched internal edge of the cleaning ring (fig. 7, the variant tack area 18 is reversibly attachable to the substrate via the notched external edge of the substrate and the notched internal edge of the cleaning ring), wherein the cleaning ring is formed from a deformable material (Broz teaches the thickness and selection of material for the cleaning polymer sheet can alter the deformation qualities. Depending on the physical characteristics of the surface to be cleaned (for example diameter and size of the burls and pins), an appropriate polymer compound should be selected based on the desired surface tack levels [0064]. It would have been obvious to a person having ordinary , wherein the cleaning ring includes a notched external edge configured to simultaneously clean a vertical surface and a horizontal surface (Broz’s embodiment of fig. 7 does not explicitly teach a notched external edge of the cleaning ring. However, Broz teaches in fig. 6 an embodiment having a protruding edge ring [0042]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the variant tack area 18 to include a protruding edge ring. Doing so would increase the utility of the variant tack area by allowing it to reach more surfaces such as edges of conveyors and transferring tools, which would further achieve the goal of collecting debris. The protruding edge ring would be capable of simultaneously cleaning a vertical surface and a horizontal surface. Because the claim language recites “configured to”, the prior art structure need only be capable of performing the claimed function. Specifically, the farthest external surface of the notched external edge would be capable of cleaning a vertical surface, while at the same time, the bottom surface of the notched external edge would be capable of cleaning a horizontal surface.).  
Regarding claim 2, Broz, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Broz teaches wherein the deformable material of the cleaning ring is coated with an adhesive material [0058 & 0068].  
Regarding claim 3, Broz, as modified, teaches the claimed invention as rejected above in claim 1. Broz does not explicitly teach wherein the substrate has a ring shape.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Broz to incorporate wherein the substrate has a ring shape. Doing so would have optimized the structure of the substrate and cleaning ring to correspond to a specific wafer handling hardware and prevent or diminish contact of the cleaning polymer sheet with sensitive features of the wafer handling hardware. 
Regarding claim 4, Broz, as modified, teaches the claimed invention as rejected above in claim 3. Broz does not explicitly teach wherein the substrate includes a plurality of spokes.   
However, Broz teaches the size, shape, orientation and location of the structural features may be varied significantly to accommodate different process tools, stages, chucks, or other components to be cleaned by the cleaning wafer [0015]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Broz to incorporate wherein the substrate includes a plurality of spokes. Doing so would have optimized the structure of the substrate and cleaning ring to correspond to a specific wafer handling hardware and prevent or diminish contact of the cleaning polymer sheet with sensitive features of the wafer handling hardware. 
Regarding claim 5, Broz, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Broz teaches wherein the substrate has a disk shape (fig. 7).
Further, Broz teaches the size, shape, orientation and location of the structural features may be varied significantly to accommodate different process tools, stages, chucks, or other components to be cleaned by the cleaning wafer [0015].   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Broz to incorporate wherein the substrate has a disk shape. Doing so would have optimized the structure of the substrate and cleaning ring to correspond to a specific wafer handling hardware and prevent or diminish contact of the cleaning polymer sheet with sensitive features of the wafer handling hardware. 
Regarding claim 8, Broz, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Broz, as modified, teaches wherein the notched internal edge of the cleaning ring corresponds with the notched external edge of the substrate such that a bottom surface of the cleaning ring is flush with a bottom surface of the substrate when the cleaning ring is attached to the substrate (fig. 7; Broz teaches the variant tack area 18 has a thickness which is substantially the same as the thickness of 12 [0068], which results in the bottom surface of the variant tack area being flush with the bottom surface of the substrate (as interpreted above)).  
Regarding claim 12, Broz, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Broz teaches wherein the substrate and cleaning ring are sized for compatibility with at least one of a front opening unified pod (FOUP) or wafer cassette of a semiconductor fabrication facility (Broz teaches, in some embodiments, one or more chuck cleaning wafers may be processed, loaded into, and unloaded by a wafer handling arm 20, from a wafer carrier or wafer tray 24 (fig. 8, paragraph 0073). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Broz, as modified in the rejection of claim 1, to be sized for compatibility with a wafer cassette. Doing so would allow Broz to function as intended).  
Regarding claims 17-21, 24 and 28, these claims recite the same or similar limitations as those addressed above for claims 1-5, 8 and 12. The differences are addressed below:
Claim 17, An apparatus comprising: a front end opening unified pod device (Broz, fig. 8, element 24).
Claim 17, wherein the substrate is positionable within the front end opening unified pod device (Broz, fig. 8).  
Claims 17-21, 24 and 28 are therefore rejected for the same reasons set forth above for claims 1-5, 8 and 12.
Claims 13-14 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Broz as applied to claim 1 above, and further in view of Conrad (US PGPUB 20140259478).
Regarding claim 13, Broz, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Broz teaches disposed on the substrate, wherein… within the substrate such that the cleaning ring is…
Broz does not teach an actuator or wherein the actuator is configured to produce vibrations within the substrate such that the cleaning ring is actuated at least partially in at least one of a horizontal or vertical direction.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Broz to incorporate the teachings of Conrad to provide an actuator which is configured to produce vibrations within the substrate such that the cleaning ring is actuated at least partially in at least one of a horizontal or vertical direction. Doing so would assist the cleaning process. 
Regarding claim 14, Broz, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Broz, as modified, teaches disposed on the substrate, wherein… at least an edge portion of the substrate. 
Broz does not teach a heater, wherein the heater is configured to heat at least the edge portion of the substrate. 
However, Conrad teaches a cleaning apparatus having an electric heating element plate 213 (fig. 3, paragraph 0080) which can heat cleaning pad 212, including at least the edge portion. The electric heating element assists with the cleaning process. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Broz to incorporate the teachings of Conrad to provide a heater disposed on the substrate, wherein the heater is configured to heat at least an edge portion of the substrate. Doing so would assist in the cleaning process by aiding in the removal of sticky debris. 
Regarding claim 29 and 30, these claims recite the same or similar limitations as those addressed above for claims 13 and 14. The differences are addressed below:
Claims 29 and 30 depend from claim 17 which has the differences to claim 1 as addressed above. 
Claims 29 and 30 are therefore rejected for the same reasons set forth above for claims 13 and 14.
Claims 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Broz as applied to claim 1 above, and further in view of Mayer et al. (US PGPUB 20160145761), hereinafter Mayer.
Regarding claim 15, Broz, as modified, teaches the claimed invention as rejected above in claim 1. Broz does not teach wherein the substrate includes one or more manifolds in an edge portion of the substrate to provide airflow at the edge portion of the substrate.  
However, Mayer teaches one or more manifolds in the edge portion of the substrate to provide airflow at the edge portion of the substrate (fig. 2a, plurality of pores 210 opening at the circular edge 220; paragraph 0042). Mayer also teaches forced air drying may be employed to remove any excess cleaning agent or rinsing agent [0065]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Broz to incorporate the teachings of Mayer to provide one or more manifolds in the edge portion of the substrate to provide airflow at the edge portion of the substrate. Doing so would provide forced air for drying or removal of debris. 
Regarding claim 31, the claim recites the same or similar limitations as those addressed above for claim 15. The differences are addressed below:
Claim 31 depends from claim 17 which has the differences to claim 1 addressed above.
Claim 31 is therefore rejected for the same reasons set forth above for claim 15.
Response to Arguments
3. Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicant argues the protruding edge ring of Broz is not equivalent to “a notched external edge configured to simultaneously clean a vertical surface and a horizontal surface” (first paragraph, page 9 of applicant’s remarks). The examiner respectfully disagrees. Broz’s structure of a protruding edge broadly reads on the recited notched external edge. The claim language does not further limit the structure of the notched external edge. Therefore, Broz’s structure of a protruding edge broadly reads on the recited notched external edge. Further, the claim recites that the notched external edge is configured to simultaneously clean a vertical surface and a horizontal surface. Because the claim language recites “configured to”, the prior art structure need only be capable of performing the claimed function. Specifically, the farthest external surface of the notched external edge would be capable of cleaning a vertical surface, while at the same time, the bottom surface of the notched external edge would be capable of cleaning a horizontal surface. Therefore, Broz teaches the limitation of “a notched external edge configured to simultaneously clean a vertical surface and a horizontal surface”. See above rejection for more details. 

	Broz’s embodiment of fig. 7 does not explicitly teach a notched external edge of the cleaning ring. However, Broz teaches in fig. 6 an embodiment having a protruding edge ring [0042]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the variant tack area 18 to include a protruding edge ring. Doing so would increase the utility of the variant tack area by allowing it to reach more surfaces such as edges of conveyors and transferring tools, which would further achieve the goal of collecting debris.
Overall, Broz teaches a separate embodiment having a protruding edge ring. This separate embodiment teaching was used in combination with the embodiment of fig. 7 to teach the amended claim language. See above rejection for more details.
Conclusion
4. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723